 

Exhibit 10.1



 

PLEDGE AND ESCROW AGREEMENT

 

THIS PLEDGE AND ESCROW AGREEMENT (this “Agreement”), dated as of August 19,
2014, is by and among Northwest Biotherapeutics, Inc. (the “Company”), as
pledgor, The Bank of New York Mellon, as trustee under the Indenture referred to
below (the “Trustee”), and The Bank of New York Mellon, in its capacity as
securities intermediary and escrow agent (the “Escrow Agent”).

 

RECITALS

 

The Company and the Trustee have entered into the Indenture, dated as of
August 19, 2014 (the “Indenture”), pursuant to which the Company will issue
$17,500,000 in aggregate principal amount of its 5.00% Convertible Senior Notes
due 2017 (the “Securities”). “Holder” means the Person in whose name a Security
is registered on the books of the Note Registrar.

 

The Company desires to establish an escrow account with the Escrow Agent into
which certain sums, as fully described in Section 2(a) below, will be,
simultaneously with the original issuance of the Securities, deposited by or on
behalf of the Company to be held and distributed in accordance with the terms
and conditions set forth herein, and the Escrow Agent is willing to establish
such an account and to accept such funds in accordance with the terms
hereinafter set forth.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Establishment of Escrow Account. The Escrow Agent shall establish on
the date hereof and maintain in the Trustee’s name an escrow account identified
as ABA Number: 021000018; Account Number: 860712; Account Name: Northwest
Biotherapeutics Escrow (the “Escrow Account”) to which there shall be
immediately credited and held amounts received by the Escrow Agent from the
Company in accordance with Section 2 hereof. The funds credited to the Escrow
Account shall be applied and disbursed only as provided herein. The Escrow Agent
shall segregate the funds credited to the Escrow Account from its other funds
held as an agent or in trust. The Escrow Account shall be treated as a
“securities account” (within the meaning of Section 8-501(a) of the Uniform
Commercial Code of the State of New York as in effect from time to time (the
“New York UCC”)) for purposes of the New York UCC with respect to securities and
a “deposit account” (within the meaning of Section 9-102 of the New York UCC)
for purposes of the New York UCC with respect to cash deposited in or credited
to the Escrow Account.

 

SECTION 2. Deposit To The Escrow Account; Investments.

 

(a) (i) Simultaneously with the original issuance of the Securities, the Company
shall deliver or cause to be delivered to the Escrow Agent for deposit
$2,625,000 in immediately available funds (the “Initial Escrow Funds”).

 

(ii) All amounts to be deposited with the Escrow Agent shall be transferred by
wire transfer of immediately available funds to the following account:

 

The Bank of New York Mellon

ABA No. 021000018

Account No. 860712

Acct Name: Northwest Biotherapeutics Escrow

Attn: Corporate Trust Agency/GLA 111-565

 

 

 

 

(iii) The Escrow Agent may assume without inquiry that all amounts deposited by
the Company under this Section 2 have been correctly computed in accordance with
the requirements of the Indenture, that no additional amounts are required to be
so delivered and that the Escrow Agent is not required under the Indenture to
hold in the Escrow Account any additional amounts other than income earned on
investments made in accordance with this Section 2. The Escrow Agent shall not
be responsible for investing any income earned on investments or any Excess
Escrow Funds (as hereinafter defined) unless agreed to in writing by the Company
and the Escrow Agent.

 

(b) (i) Promptly following the deposit of any such funds into the Escrow Account
(and in any event on the date hereof), the Company, after consulting with
Oppenheimer & Co. Inc., as sole initial purchaser to the Purchase Agreement,
dated as of August 13, 2014 (the “Purchase Agreement”), relating to the
Securities, shall provide written instructions to the Escrow Agent pursuant to
the form of notice attached hereto as Exhibit A (upon which the Escrow Agent may
conclusively rely) no later than 10:00 AM New York City Time on the date hereof
as to the specific Permitted Securities in which Escrow Funds are to be invested
and until such instructions are given by the Company, the Escrow Agent shall not
invest such funds. For purposes of this Agreement, “Permitted Securities” shall
mean noncallable direct obligations of, or noncallable obligations, the payment
of principal of and interest on which are unconditionally guaranteed by, the
U.S. or money market securities issued by Permitted Money Market Funds.
“Permitted Money Market Funds” means money market funds with assets consisting
of cash securities of the U.S. government and permitted government-sponsored
enterprises and privately issued money market securities that have been rated by
at least one national rating agency and received the highest credit rating
(currently A1 in the case of Standard & Poor’s Ratings Service and P1 in the
case of Moody’s Investor Service, Inc.) from each such agency that has rated
them. All such amounts shall remain so invested until the Scheduled Interest
Payment Date (as hereinafter defined) whereupon, at the written direction of the
Company, the Escrow Agent shall withdraw such amounts allocated for the
applicable Scheduled Interest Payment pursuant to Section 4 hereof. All interest
accrued on the Escrow Funds, if any, shall be added to the Escrow Account and be
part of the Escrow Account and the Escrow Funds, for all purposes hereunder. On
the Business Day before any Escrow Funds and any interest or income thereon, if
any, is to be released under this Agreement, the Escrow Agent shall, at the
written direction of the Company, cause the Permitted Securities to be converted
into cash. All Permitted Securities from time to time credited to the Escrow
Account constituting a “security entitlement” as defined in Section 8-102(a)(17)
of the New York UCC shall be held in the name of the Trustee (or its nominee)
and in no event shall the Company be or be deemed to be the “entitlement holder”
(as such term is defined in Section 8-102(a)(7) of the New York UCC) with
respect thereto.

 

(ii) The Escrow Agent shall not be held liable for the selection of “Permitted
Securities” or “Permitted Money Market Funds”, for determining whether an
investment constitutes “Permitted Securities” or “Permitted Money Market Funds”
or by reason of any insufficiency in the Escrow Account resulting from any loss
on any investment included therein. In addition, the Escrow Agent shall not have
any liability in respect of losses incurred as a result of the liquidation of
any investment prior to its stated maturity or the failure by the Company to
provide timely written investment direction.

 

SECTION 3. Security Interest.

 

(a) Pledge and Assignment. As security for the Secured Obligations (as defined
below), the Company hereby irrevocably pledges, assigns and grants to the
Trustee, for itself and the equal and ratable benefit of the Holders, a first
priority continuing security interest in, and control of, all of the Company’s
right, title and interest in and to all of the following whether now owned or
existing or hereafter acquired or created (collectively, the “Collateral”):

 

2

 

 

(i) the Escrow Account, all security entitlements from time to time carried in
the Escrow Account, all funds from time to time held in the Escrow Account,
including, without limitation, the Escrow Funds and all certificates and
instruments, if any, from time to time, representing or evidencing the Escrow
Account or the Escrow Funds;

 

(ii) all investments of funds in the Escrow Account, all of which shall
constitute Permitted Securities, and whether held by or registered in the name
of the Escrow Agent or any nominee, all certificates and instruments, if any,
from time to time representing or evidencing any such Permitted Securities and
all security entitlements to such Permitted Securities;

 

(iii) all promissory notes, certificates of deposit, deposit accounts, checks
and other instruments evidencing Permitted Securities from time to time
hereafter delivered to or otherwise possessed by the Escrow Agent, for or on
behalf of the Company, in substitution for or in addition to any or all of the
then existing Collateral;

 

(iv) all interest, dividends, cash, instruments, securities and other properties
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Collateral; and

 

(v) all proceeds of the foregoing.

 

The Trustee hereby appoints the Escrow Agent to act as the Trustee’s agent, on
behalf of the Holders, for purposes of perfecting the foregoing pledge,
assignment and security interest in the Collateral, and the Escrow Agent hereby
accepts such appointment. Subject to Section 9(b), for so long as the foregoing
pledge, assignment and security interest remains in effect, the Escrow Agent
hereby waives any right of set off or banker’s lien that it, in its individual
capacity or in its capacity as an agent for Persons other than the Trustee and
the Holders, may have with respect to any or all of the Collateral.

 

(b) Secured Obligations. So long as this Agreement is in effect, this Agreement
secures the due and punctual payment and performance of all obligations of the
Company, whether now or hereafter existing, under the Securities, the Indenture
and this Agreement, including, without limitation, interest and premium, if any,
accrued on the Securities after the commencement of a bankruptcy, reorganization
or similar proceeding involving the Company to the extent permitted by
applicable law; notwithstanding the foregoing, “Secured Obligations” shall not
include the Company’s obligation to issue and deliver shares of Common Stock (or
other reference property) upon conversion of the Securities, provided that for
the avoidance of doubt, “Secured Obligations” shall include the Company’s
obligations to pay the principal of, and accrued and unpaid interest, if any,
on, the Securities in the event of any acceleration upon an Event of Default,
including a failure to comply with the Company’s obligations to convert the
Securities as set forth in Section 7.01 of the Indenture (collectively, the
“Secured Obligations”).

 

(c) Delivery of Collateral. All certificates or instruments, if any,
representing or evidencing all or any portion of the Collateral shall be held by
the Escrow Agent on behalf of the Trustee pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignments in blank, all in form and substance
sufficient to convey a valid security interest in such Collateral to the Trustee
for the Trustee and the equal and ratable benefit of the Holders. All securities
in uncertificated or book-entry form and all security entitlements, if any, in
each case representing or evidencing the Collateral shall be registered in the
name of the Trustee (or any of its nominees) as the registered owner thereof, by
book-entry or as otherwise appropriate so as to properly identify the interest
of the Trustee therein. In addition, the Escrow Agent shall have the right, at
any time following the occurrence and during the continuance of an Event of
Default, upon the written request of the Company or the Trustee, to transfer to
or to register in the name of the Trustee or any of its nominees any or all of
the other Collateral. Except as otherwise provided herein, all Collateral shall
be deposited and held in the Escrow Account until withdrawn in accordance with
this Agreement. The Escrow Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing all or any portion of the
Collateral for certificates or instruments of smaller or larger denominations in
the same aggregate amount.

 

3

 

 

(d) Maintaining the Escrow Account. So long as this Agreement is in full force
and effect, the parties mutually agree:

 

(i) subject to the other terms and conditions of this Agreement, all Collateral
held by the Escrow Agent pursuant to this Agreement shall be held in the Escrow
Account, which shall be subject to the exclusive dominion and control of the
Trustee for the benefit of the Trustee and the equal and ratable benefit of the
Holders;

 

(ii) the Escrow Account and all Collateral from time to time therein shall
remain segregated from all other funds or other property otherwise held by the
Trustee or the Escrow Agent, as applicable;

 

(iii) all amounts (including, without limitation, any Escrow Funds or interest
on or other proceeds of the Escrow Funds or any Permitted Securities held in the
Escrow Account) shall remain on deposit in the Escrow Account until withdrawn in
accordance with this Agreement;

 

(iv) that either the Trustee for the equal and ratable benefit of the Holders
or, to the extent required by applicable law, the Escrow Agent, for the benefit
of the Trustee and the equal and ratable benefit of the Holders, shall be the
holder or entitlement holder of all Permitted Securities and other
uncertificated securities on the books of the applicable Federal Reserve Bank or
other applicable securities intermediary; and

 

(v) notwithstanding anything to the contrary herein, the Escrow Agent shall
comply with all written instructions from the Trustee with respect to the Escrow
Account and the security entitlements and other Collateral carried therein
without further consent from the Company.

 

(e) Further Assurances. The Company shall, at the Company’s expense, execute and
deliver to the Trustee or its designee such other instruments and documents, and
take all further action as is necessary to confirm or perfect the security
interest of the Trustee granted or purported to be granted hereby or to enable
the Trustee to exercise and enforce its rights and remedies hereunder with
respect to any Collateral, and the Company shall take all necessary action to
preserve and protect the security interest created hereby as a first priority,
perfected lien and encumbrance upon the Collateral.

 

SECTION 4. Distributions from Escrow Account. Assets on deposit in the Escrow
Account shall be withdrawn by the Escrow Agent and transferred only in
accordance with this Section 4:

 

(a) Event of Default.

 

(i) For so long as an Event of Default has occurred and is continuing under the
Indenture, no amounts shall be disbursed from the Escrow Account, except as
provided in this Section 4.

 

(ii) If any Event of Default has occurred and is continuing under Section 7.01
of the Indenture:

 

(1) The Trustee may, without notice to the Company except as required by
applicable law and at any time or from time to time, direct the Escrow Agent to
redeem or sell all Collateral and transfer all proceeds thereof to the Paying
Agent to apply such funds in accordance with Section 7.03 of the Indenture.

 

(2) If requested by the Holders pursuant to Section 7.07 of the Indenture, the
Trustee may also, in addition to the other rights and remedies provided for
herein, exercise in respect of the Collateral all the rights and remedies of a
secured party upon default under the New York UCC, and may also, without notice
except as specified below, redeem or sell the Collateral or any part thereof in
one or more parcels at public or private sales, at any of the Trustee’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Trustee may deem commercially reasonable. The Company agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days’
notice to the Company of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notice to the
Company. The Trustee shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Trustee may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

 

4

 

 

(3) Any cash held by the Escrow Agent as Collateral and all net cash proceeds
received by the Trustee in respect of any sale or liquidation of, collection
from, or other realization upon all or any part of the Collateral may, in
accordance with the Indenture, be held by the Trustee as collateral for, and
then or at any time thereafter be applied (after payment of any costs and
expenses incurred in connection with any redemption, sale, liquidation or
disposition of or realization upon the Collateral and the payment of any amounts
payable to the Trustee or the Escrow Agent) in whole or in part by the Trustee
for the equal and ratable benefit of the itself and the Holders against all or
any part of the Secured Obligations in such order as described in Section 7.03
of the Indenture.

 

(iii) In no event shall the Escrow Agent be deemed to have any knowledge of an
Event of Default unless and until a responsible officer of the Escrow Agent
receives written notice of such Event of Default from the Company or the
Trustee.

 

(b) Scheduled Interest Payments. Pursuant to the Securities, the Company is
obligated to make payments of interest on the Securities semiannually on
February 15 and August 15 of each year beginning on February 15, 2015 until the
Securities mature on August 15, 2017 (each such interest payment, a “Scheduled
Interest Payment”, and the date of each such interest payment, a “Scheduled
Interest Payment Date”). The Scheduled Interest Payments due on the Securities
are to be made, at the election of the Company, from (1) amounts held in the
Escrow Account in accordance with the procedures set forth in Section 4(b)(i)
below or (2) other sources of funds available to the Company, as anticipated in
Section 4(b)(ii) below, or from any combination of (1) and (2) above; provided,
however, that nothing herein shall be construed as limiting the Company’s
obligation to make all interest payments due on the Securities at the times and
in the amounts required by the Securities, which obligation shall be absolute
and unconditional.

 

(i) Payment of Interest. If the Company elects to cause a Scheduled Interest
Payment to be made using funds held in the Escrow Account, then, not later than
five (5) Business Days prior to the applicable Scheduled Interest Payment Date,
the Company shall direct the Escrow Agent in writing pursuant to the form of
notice attached hereto as Exhibit B (upon which the Escrow Agent may
conclusively rely) to transfer on the applicable Scheduled Interest Payment Date
from the Escrow Account to the Paying Agent funds in a specified amount
necessary to provide for payment in full (or, if the Company intends to make a
portion of such interest payment with funds in the Escrow Account and the
remainder of such interest payment with funds other than those in the Escrow
Account, such portion) of the next Scheduled Interest Payment on the Securities.
The Escrow Agent shall transfer such specified amount at or prior to 5:00 PM,
New York City time on the Business Day prior to the applicable Scheduled
Interest Payment Date, as set forth in Section 4(d)(ii) hereof, and shall notify
the Company in writing that it has made such transfer to the Paying Agent. If
the Company does not intend to utilize the funds in the Escrow Account to make
any such Scheduled Interest Payment in full, or does not direct the Escrow Agent
in writing to make any such Scheduled Interest Payment, then the Company shall
make the Scheduled Interest Payment from Company Funds (as defined in
Section 4(b)(ii) below).

 

(ii) Release of Funds to the Company Due to Direct Payment of Interest by the
Company. If the Company makes any Scheduled Interest Payment or a portion of any
Scheduled Interest Payment from a source of funds other than the Escrow Account
(“Company Funds”), the Company may, after payment in full of such Scheduled
Interest Payment and upon at least five (5) Business Days’ prior notice, direct
the Escrow Agent in writing pursuant to the form of notice attached hereto as
Exhibit B (upon which the Escrow Agent may conclusively rely) to release to the
Company (or at the written direction of the Company, to release to a designated
third party) an amount of funds or Permitted Securities from the Escrow Account,
which is less than or equal to the amount of Company Funds so expended in making
the Scheduled Interest Payment (which amount shall be calculated by the
Company). Upon receipt of such notice, the Escrow Agent shall pay over or
transfer to the Company the requested amount.

 

5

 

 

(c) Excess Escrow Funds. If, (x) in the course of funding the Escrow Account
pursuant to Section 2(a) hereof, the Company either elects or is required to
deposit in the Escrow Account funds in an amount greater than that which is
required to fund the payment of all remaining Scheduled Interest Payments (in
order to permit the Escrow Agent to purchase an amount of Permitted Securities
equal to or greater than that which is required to fund the payment of the
remaining Scheduled Interest Payments or otherwise) or (y) the balance of the
Escrow Account exceeds the remaining Scheduled Interest Payments as a result of
cumulative interest payments on the Permitted Securities held in the Escrow
Account (any such excess amounts under clauses (x) and (y) being hereinafter
referred to as “Excess Escrow Funds”), the Company may, (i) in the case of (x),
on the date hereof, and (ii) in the case of (y), upon at least five (5) Business
Days’ prior written notice, pursuant to the form of notice attached hereto as
Exhibit B (upon which the Escrow Agent may conclusively rely), direct the Escrow
Agent, to release to the Company (or at the written direction of the Company, to
release to a designated third party) an amount of funds from the Escrow Account,
the sum of which is less than or equal to the amount of the Excess Escrow Funds
(which amount shall be calculated by the Company); provided, however, that with
respect to a request to release Excess Escrow Funds arising under clause (x),
the Escrow Agent will not require five (5) Business Days’ prior written notice,
and such written notice may be provided concurrently with the investment of the
Escrow Fund in the Permitted Securities. Upon receipt of such notice, the Escrow
Agent shall pay over or transfer to the Company (or its designated third party,
as the case may be) the requested amount; provided, however, that the Escrow
Agent shall receive such request from the Company no later than 10:00 AM New
York City time on the day such funds are to be remitted.

 

(d) Wire Transfer.

 

(i) All funds distributed from the Escrow Account to the Company shall be
transferred by wire transfer of immediately available funds to the following
account:

 

Account Name:   Northwest Biotherapeutics, Inc. Account No.:   0005155291208
Routing No.:   055003308 Bank Name:   Branch Banking and Trust of Maryland Bank
Address:   7200 Bank Court, Frederick, MD 21703

 

(ii) All funds (or Permitted Securities that are scheduled to mature or that can
be liquidated on or before the date of the applicable Scheduled Interest
Payment) distributed from the Escrow Account to the Paying Agent for payment on
the Securities shall be transferred by an account-to-account transfer of
immediately available funds to the following account:

 

The Bank of New York Mellon

ABA No. 021000018

Account No. 072645

Acct Name: Northwest Biotherapeutics

Attn: Corporate Trust Agency/GLA 111-565

 

(e) Written Instructions; Certificates. The Company shall, upon request by the
Escrow Agent, execute and deliver to the Escrow Agent such additional written
instructions and certificates hereunder as may be reasonably required by the
Escrow Agent to give effect to this Section 4.

 

6

 

 

SECTION 5. Termination of Security Interest. Upon payment in full of the
Scheduled Interest Payments or upon payment in full of the Secured Obligations
and satisfaction and discharge of the Indenture pursuant to Article 4 of the
Indenture, (a) this Agreement and (b) the security interest evidenced by this
Agreement in any Collateral remaining in the Escrow Account shall automatically
terminate and be of no further force and effect. Furthermore, upon the release
of any Collateral from the Escrow Account in accordance with the terms of this
Agreement, whether upon release of such Collateral to Holders as payment of
interest on the Securities or to the Company pursuant to Sections 4(b)(ii) or
4(c), or upon payment in full of the Secured Obligations and satisfaction and
discharge of the Indenture pursuant to Article 4 of the Indenture, then in each
case the security interest evidenced by this Agreement in such Collateral so
released shall automatically terminate and be of no further force and effect.
The Trustee and the Escrow Agent shall, upon request by the Company, execute and
deliver to the Company such additional written instructions and certificates (in
form and substance reasonably acceptable to the party executing the same)
hereunder as may be reasonably required by the Company to give effect to this
Section 5.

 

SECTION 6. Attorneys-in-Fact. The Company hereby irrevocably appoints each of
the Trustee and the Escrow Agent as the Company’s attorney-in-fact, coupled with
an interest, with full authority in the place and stead of the Company and in
the name of the Company or otherwise, from time to time to take any action and
to execute any instrument that may be necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, to receive, endorse
and collect all instruments made payable to the Company representing any
interest payment, dividend or other distribution in respect of the Collateral or
any part thereof and to give full discharge for the same, and the expenses of
the Trustee and the Escrow Agent incurred in connection therewith shall be
payable by the Company; provided that neither the Trustee nor the Escrow Agent
is under any obligation or duty to exercise any authority under this Section 6.

 

SECTION 7. Trustee or Escrow Agent May Perform. Without limiting the authority
granted under Section 6 hereof, if the Company fails to perform any agreement
contained herein, the Trustee or the Escrow Agent may, but shall not be
obligated to, itself perform, or cause performance of, such agreement, and the
expenses of the Trustee or the Escrow Agent incurred in connection therewith
shall be payable by the Company and shall be secured by the Collateral.

 

SECTION 8. Representations, Warranties and Agreements.

 

(a) The Company represents and warrants that:

 

(i) The execution, delivery and performance by the Company of this Agreement are
within its corporate power, have been duly authorized by all necessary corporate
action of the Company, and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of any judgment, injunction or
order or of any agreement or other instrument binding upon the Company other
than any contravention or default that would not, individually or in the
aggregate, have a Material Adverse Effect (as defined in the Purchase Agreement)
or of the certificate of incorporation or by-laws of the Company.

 

(ii) The Company (a) is duly organized, validly existing and in good standing
under the laws of the State of Delaware, (b) has full corporate power and
authority to enter into this Agreement and (c) has the power and authority to
pledge and grant a security interest in the Collateral as provided by this
Agreement.

 

(iii) This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity.

 

7

 

 

(iv) Upon the execution and delivery of this Agreement by the parties hereto and
the delivery to the Escrow Agent of the Collateral, the pledge of the Collateral
pursuant to this Agreement creates a valid and perfected first priority security
interest in the Collateral, securing the payment of the Secured Obligations for
the benefit of the Trustee, the Escrow Agent and the Holders, enforceable as
such against all creditors of the Company and any persons purporting to purchase
any of the Collateral from each of them, subject to applicable law.

 

(v) Other than the filing of a UCC financing statement in respect of the
security interest granted hereunder, no consent of any other person and no
consent, authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either (a) for
the pledge by the Company of the Collateral pursuant to this Agreement or for
the execution, delivery or performance of this Agreement by the Company or
(b) for the exercise by the Trustee or the Escrow Agent of the remedies in
respect of the Collateral pursuant to this Agreement.

 

(vi) Other than as set forth in the Time of Sale Information (as defined in the
Purchase Agreement), there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or to which any property
of the Company or any of its subsidiaries is the subject, which, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect; and, to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

 

(vii) The pledge of the Collateral pursuant to this Agreement is not prohibited
by any applicable law or governmental regulation, release, interpretation or
opinion of the Board of Governors of the Federal Reserve System or other
regulatory agency (including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System).

 

(viii) All information set forth herein relating to the Collateral is accurate
and complete in all material respects.

 

(b) The Company covenants and agrees that:

 

(i) it will not (and will not purport to) (a) sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option or warrant with
respect to, any of the Collateral nor (b) create or permit to exist any Lien
upon or with respect to any of the Collateral (except for the liens and security
interests granted under this Agreement) and at all times will have the right to
pledge the Collateral, free and clear of any Lien or adverse claims (except for
the liens and security interests granted under this Agreement);

 

(ii) it will not (a) enter into any agreement or understanding (other than the
Indenture) that restricts or inhibits or purports to restrict or inhibit the
Trustee’s or the Escrow Agent’s rights or remedies hereunder, including, without
limitation, their right to sell or otherwise dispose of the Collateral or
(b) fail to pay or discharge any tax, assessment or levy of any nature with
respect to the Collateral not later than three Business Days prior to the date
of any proposed sale under any judgment, writ or warrant of attachment with
respect to the Collateral; and

 

(iii) it will not change its jurisdiction of incorporation without 5 days’ prior
written notice to the Trustee (or such shorter period as the Trustee may agree
in its sole discretion).

 

(c) The Escrow Agent represents and warrants that it is a New York state banking
corporation with trust powers that in the ordinary course of its business
maintains securities accounts for others and is acting solely in such capacity
in respect of the Escrow Account. The Escrow Agent further represents and
warrants that it is a “securities intermediary” within the meaning of
Section 8-102(a)(14) of the New York UCC.

 

(d) For purposes of this Section, “Lien” means, with respect to any asset, any
mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset.

 



8

 

 

SECTION 9. Fees and Expenses of Escrow Agent.



 



(a) The Company agrees to pay the Escrow Agent its agreed-upon compensation for
its services as Escrow Agent hereunder promptly upon request therefor, and to
reimburse the Escrow Agent for all reasonable and documented expenses of or
disbursements incurred by the Escrow Agent in the performance of its duties
hereunder, including the reasonable fees, expenses and disbursements of legal
counsel to the Escrow Agent, all as provided in the Fee Schedule attached as
Annex A hereto.

 

(b) The Escrow Agent shall have a lien upon any Excess Escrow Funds on deposit
in the Escrow Account solely for any costs, expenses and fees that may arise
hereunder and may retain that portion of the investment income in the Escrow
Account equal to such unpaid amounts, until all such costs, expenses and fees
have been paid.

 

SECTION 10. Rights, Duties and Immunities of Escrow Agent. Acceptance by the
Escrow Agent of its duties under this Agreement is subject to the following
terms and conditions, which all parties to this Agreement hereby agree shall
govern and control the rights, duties and immunities of the Escrow Agent:

 

(a) The duties and obligations of the Escrow Agent shall be determined solely by
the express provisions of this Agreement and the Escrow Agent shall not be
liable except for the performance of such duties and obligations as are
specifically set out in this Agreement. The Escrow Agent shall not be required
to inquire as to the performance or observation of any obligation, term or
condition under any agreement or arrangement between the Company and the Trustee
(including, but not limited to, the occurrence of any Event of Default under the
Indenture). The Escrow Agent is not a party to, and is not bound by, any
agreement or other document out of which this Agreement may arise. The Escrow
Agent shall be under no liability to any party hereto by reason of any failure
on the part of any party hereto (other than the Escrow Agent) or any maker,
guarantor, endorser or other signatory of any document or any other person to
perform such person’s obligations under any such document. The Escrow Agent
shall not be bound by any waiver, modification, termination or rescission of
this Agreement or any of the terms hereof, unless evidenced by a writing
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto. This Agreement shall not be deemed to create a
fiduciary relationship between the parties hereto under state or federal law.

 

(b) The Escrow Agent shall not be responsible in any manner for the validity or
sufficiency of this Agreement or of any property delivered hereunder, or for the
value or collectibility of any note, check or other instrument, if any, so
delivered, or for any representations made or obligations assumed by any party
other than the Escrow Agent. Nothing herein contained shall be deemed to
obligate the Escrow Agent to deliver any cash, instruments, documents or any
other property referred to herein, unless the same shall have first been
received by the Escrow Agent pursuant to this Agreement.
 

(c) The Company shall be liable for and shall reimburse and indemnify the Escrow
Agent and hold the Escrow Agent harmless from and against any and all claims,
losses, liabilities, costs, damages or expenses (including reasonable attorneys’
fees and expenses) (collectively, “Losses”) arising from or in connection with
or related to this Escrow Agreement or being Escrow Agent hereunder (including
but not limited to Losses incurred by the Escrow Agent in connection with its
successful defense, in whole or in part, of any claim of gross negligence or
willful misconduct on its part), provided, however, that nothing contained
herein shall require the Escrow Agent to be indemnified for Losses caused by its
gross negligence or willful misconduct. The provisions of this clause (c) shall
survive the termination of this Agreement and the resignation or removal of the
Escrow Agent.

 

(d) The Escrow Agent shall be fully protected in acting on and conclusively
relying upon any written notice, direction, request, waiver, consent, receipt or
other paper or document which the Escrow Agent in good faith believes to have
been signed and presented by the Company and/or the Trustee.

 

9

 

 

(e) The Escrow Agent shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it in good faith or for any mistake in act
or law, or for anything which it may do or refrain from doing in connection
herewith, except its own gross negligence or willful misconduct.

 

(f) The Escrow Agent may seek the advice of legal counsel in the event of any
dispute or question as to the construction of any of the provisions of this
Agreement or its duties hereunder, and it shall incur no liability and shall be
fully protected in respect of any action taken, omitted or suffered by it in
good faith in accordance with the advice or opinion of such counsel.

 

(g) The agreements set forth in this Section 10 shall survive the resignation or
removal of the Escrow Agent, the termination of this Agreement and the payment
of all amounts hereunder.

 

(h) In no event shall the Escrow Agent be liable to the Company, the Trustee or
any third party for special, punitive, indirect or consequential damages,
including but not limited to lost profits, irrespective of whether such party
has been advised of the likelihood of such loss or damage and regardless of the
form of action arising in connection with this Agreement.

 

(i) The Escrow Agent shall not be obligated to take any action hereunder which
might in the Escrow Agent’s judgment involve any risk of expense, loss or
liability, unless it shall have been furnished with indemnity and/or security
satisfactory to it.

 

(j) The Escrow Agent may perform any duties hereunder either directly or by or
through agents and attorneys and the Escrow Agent shall not be responsible for
any misconduct or negligence on the part of any agent or attorney appointed with
due care by it hereunder.

 

(k) If, at any time, (a) there shall exist any dispute with respect to the
holding or disposition of all or any portion of the Escrow Funds or any other
obligations of the Escrow Agent hereunder or (b) the Escrow Agent is in doubt as
to the action to be taken hereunder, the Escrow Agent is authorized to retain
the Escrow Funds until (i) such dispute or uncertainty shall be resolved to the
satisfaction of the Escrow Agent in its sole discretion or (ii) the Escrow Agent
files an interpleader action in any court of competent jurisdiction, and upon
the filing thereof, the Escrow Agent shall be relieved of all liability as to
the Escrow Funds and shall be entitled to recover attorneys’ fees, expenses and
other costs incurred in commencing and maintaining any such interpleader action.
The Escrow Agent shall be entitled to act on any agreement, court order or
arbitration decision without further question, inquiry or consent. The Escrow
Agent shall have no liability to the Company, the Trustee or any other person
with respect to any suspension of performance or disbursement into court,
specifically including any liability or claimed liability that may arise, or be
alleged to have arisen, out of or as a result of any delay in the disbursement
of the Escrow Funds or any delay in or with respect to any other action
reasonably required or requested of the Escrow Agent.

 

(l) In no event shall the Escrow Agent be liable for an amount in excess of the
value of the Escrow Funds, valued as of the date of deposit.

 

SECTION 11. Miscellaneous.

 

(a) Waiver. No waiver of any provision of this Agreement nor consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be in writing and signed by each of the non-breaching parties and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

(b) Severability. If, for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid in a particular case or in all cases, such
circumstances shall not have the effect of rendering any of the other provisions
of this Agreement inoperative, unenforceable or invalid, and the inoperative,
unenforceable or invalid provision shall be construed as if it were written so
as to effectuate, to the maximum extent possible, the parties’ intent.

 

10

 

 

(c) Binding Effect. This Agreement shall inure to and be binding upon the
parties and their respective successors and permitted assigns; provided,
however, that the Company may not assign its rights or obligations hereunder
without the express prior written consent of the Escrow Agent and the Trustee.

 

(d) Choice of Law. The existence, validity, construction, operation and effect
of any and all terms and provisions of this Agreement shall be determined in
accordance with and governed by the internal laws of the State of New York,
including without limitation the New York UCC, without giving effect to the
conflicts of law principles of such State. The securities intermediary’s
jurisdiction for purposes of Section 8-110 of the New York UCC shall be the
State of New York.

 

(e) Waiver of Jury Trial. Each party hereby waives any right it may have to a
trial by jury in respect to any proceeding directly or indirectly arising out
of, under or in connection with this agreement or any transaction contemplated
hereby. Each party (a) certifies that no agent or attorney of any other party
hereto has represented, expressly or otherwise, that such other party would not,
in the event of any proceeding, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this agreement by, among other things, the mutual waivers and
certifications in this Section 11(e).

 

(f) Consent to New York Jurisdiction. Each party irrevocably submits to the
jurisdiction of (a) the Supreme Court of the State of New York, New York County,
and (b) the United States District Court for the Southern District of New York,
for the purposes of any claim, action or proceeding (“Proceedings”) arising out
of this Agreement or any transaction contemplated hereby. Each party agrees to
commence any such Proceeding either in the United States District Court for the
Southern District of New York or, if such Proceeding may not be brought in such
court for jurisdictional reasons, in the Supreme Court of the State of New York,
New York County. Each party further agrees that service of any process, summons,
notice or document by U.S. registered mail to such party’s respective address
set forth below shall be effective service of process for any Proceeding in New
York with respect to any matters to which it has submitted to jurisdiction in
this Section 11(f). Each party irrevocably and unconditionally waives any
objection to the laying of venue of any Proceeding arising out of this Agreement
or the transactions contemplated hereby in (i) the Supreme Court of the State of
New York, New York County or (ii) the United Stated District Court for the
Southern District of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plea or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum. Nothwithstanding anything in this Section 11(f) to the
contrary, in the event it is finally judicially determined by (x) the Supreme
Court of the State of New York or (y) the United States District Court for the
Southern District of New York that a Proceeding may not be maintained in either
of such jurisdictions, then the parties may bring such Proceeding in an
alternate jurisdiction.

 

(g) Entire Agreement. This Agreement, the Purchase Agreement, the Securities and
the Indenture contain the entire agreement among the parties with respect to the
subject matter hereof and supersede any and all prior agreements, understandings
and commitments with respect thereto; provided, however, that this Agreement is
executed and accepted by the Trustee subject to all terms and conditions of its
acceptance of the trust under the Indenture, as fully as if said terms and
conditions were set forth at length herein.

 

(h) Amendments. This Agreement may be amended only by a writing signed by duly
authorized representatives of all parties. The Trustee and the Escrow Agent may
execute an amendment to this Agreement only if the consent of each of the
Holders required by Section 11.02 of the Indenture has been obtained or is not
required pursuant to the terms thereof.

 

11

 

 

(i) Notices. All notices, requests, instructions, orders and other
communications required or permitted to be given or made under this Agreement to
any party hereto shall be delivered in writing by hand delivery or overnight
delivery, or shall be delivered by facsimile with machine confirmation of full
delivery not more than 24 hours following such facsimile notice. A notice given
in accordance with the preceding sentence shall be deemed to have been duly
given upon the sending thereof. Notices should be addressed as follows:

 

To the Company:

Northwest Biotherapeutics, Inc.

4800 Montgomery Lane

Bethesda, Maryland 20814

Attention: Daralyn Grogg

Fax: 240-627-2141

 

To the Trustee or the Escrow Agent:

The Bank of New York Mellon

101 Barclay Street, Floor 7E

New York, NY 10286

Attn: Corporate Trust Administration

Fax: 212-815-5704

 

or at such other address or facsimile number as the specified entity most
recently may have designated in writing in accordance with this paragraph to the
other parties. The Escrow Agent agrees to accept and act upon instructions or
directions pursuant to this agreement sent electronically by unsecured e-mail or
facsimile transmission or other similar unsecured electronic methods, provided,
however, that the Escrow Agent shall have received an incumbency certificate
listing persons designated to give such instructions or directions and
containing specimen signatures of such designated persons, which such incumbency
certificate shall be amended and replaced whenever a person is to be added or
deleted from the listing. If the Company provides the Escrow Agent with
instructions via electronic transmission (or instructions by a similar
electronic method) and the Escrow Agent acts upon such instructions, the Escrow
Agent’s understanding of such instructions shall be deemed controlling. The
Escrow Agent shall not be liable for any losses, costs or expenses arising
directly or indirectly from the Escrow Agent’s reliance upon and compliance with
such instructions notwithstanding such instructions conflict or are inconsistent
with a subsequent written instruction. The Company agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the Escrow Agent, including without limitation the risk of the
Escrow Agent acting on unauthorized instructions, and the risk or interception
and misuse by third parties.

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

(k) Interpretation. The headings of the sections contained in this Agreement are
solely for convenience of reference and shall not affect the meaning or
interpretation of this Agreement.

 

(l) Tax Matters. The parties acknowledge that, for tax reporting purposes, all
interest attributable to the Escrow Funds shall be allocable to the Company. The
Parties agree that, for tax reporting purposes, all interest and other income
from investment of the Escrow Account shall, as of the end of each calendar year
and to the extent required by the Internal Revenue Service, be reported as
having been earned by the Company, whether or not such income was disbursed
during such calendar year. The Company agrees to provide the Escrow Agent with
certified tax identification numbers by furnishing appropriate Form W-9 (or Form
W-8, in the case of non-U.S. persons) and other forms and documents that the
Escrow Agent may reasonably request. The Company acknowledges that failure to
supply such information may obligate the Escrow Agent to withhold a portion of
any payments made to the Company pursuant to this Agreement under the applicable
provisions of the Internal Revenue Code of 1986, as amended from time to time.

 

12

 

 

(m) USA Patriot Act Information. To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation. The Company agrees to provide all such
information and documentation as requested by the Escrow Agent to ensure
compliance with United States federal law.

 

(n) Force Majeure. In no event shall the Escrow Agent be responsible or liable
for any failure or delay in the performance of its obligations hereunder arising
out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Escrow Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

 

(o) Resignation or Removal of the Escrow Agent.

 

(i) The Company may remove the Escrow Agent at any time by giving to the Escrow
Agent thirty (30) calendar days’ prior written notice. The Escrow Agent may
resign at any time by giving to the Company and the Trustee fifteen (15)
calendar days’ prior written notice thereof.

 

(ii) Within ten (10) calendar days after giving the foregoing notice of removal
to the Escrow Agent or receiving the foregoing notice of resignation from the
Escrow Agent, the Company shall appoint a successor Escrow Agent. If a successor
Escrow Agent has not accepted such appointment by the end of such 10-day period,
the Escrow Agent may apply to a court of competent jurisdiction for the
appointment of a successor Escrow Agent or for other appropriate relief. The
costs and expenses (including reasonable attorneys’ fees and expenses) incurred
by the Escrow Agent in connection with such proceeding shall be paid by the
Company.

 

(iii) Upon receipt of the identity of the successor Escrow Agent, the Escrow
Agent shall either deliver the Escrow Funds then held hereunder to the successor
Escrow Agent, less the Escrow Agent’s fees, costs and expenses or other
obligations owed to the Escrow Agent, or hold such Escrow Funds (or any portion
thereof), pending distribution, until all such fees, costs and expenses or other
obligations are paid.

 

(iv) Upon delivery of the Escrow Funds to successor Escrow Agent, the Escrow
Agent shall have no further duties, responsibilities or obligations hereunder.

 

(p) Trustee. The parties hereto agree that the Trustee shall be entitled to all
of the rights, protections, privileges, indemnities and immunities afforded to
the Trustee under the Indenture in connection with its execution of this
Agreement and performance of its obligations hereunder.

 

13

 

 

(q) Shareholder Communication Act, Etc. With respect to securities issued in the
United States, the Shareholders Communications Act of 1985 (the “Act”) requires
the Escrow Agent to disclose to issuers, upon their request, the name, address
and securities position of entities who are (a) the “beneficial owners” (as
defined in the Act) of the issuer’s securities, if the beneficial owner does not
object to such disclosure, or (b) acting as a “respondent bank” (as defined in
the Act) with respect to the securities. (Under the Act, “respondent banks” do
not have the option of objecting to such disclosure upon the issuers’ request.)
The Act defines a “beneficial owner” as any person who has, or shares, the power
to vote a security (pursuant to an agreement or otherwise), or who directs the
voting of a security. The Act defines a “respondent bank” as any bank,
association or other entity that exercises fiduciary powers which holds
securities on behalf of beneficial owners and deposits such securities for
safekeeping with a bank, such as the Escrow Agent. Under the Act, the Company is
either the “beneficial owner” of the Securities to be held in escrow or a
“respondent bank.”

 

¨ The Company is the “beneficial owner,” as defined in the Act, of the
securities to be held by the Escrow Agent hereunder.

 

¨ The Company is not the beneficial owner of the securities to be held by the
Escrow Agent, but is acting as a “respondent bank,” as defined in the Act, with
respect to the securities to be held by the Escrow Agent hereunder.

 

IF NO BOX IS CHECKED, THE ESCROW AGENT SHALL ASSUME THAT THE COMPANY IS THE
BENEFICIAL OWNER OF THE SECURITIES.

 

For beneficial owners of the securities only:

¨ Company objects

¨ Company does not object

 

to the disclosure of its name, address and securities position to any issuer
which requests such information pursuant to the Act for the specific purpose of
direct communications between such issuer and the Company.

 

IF NO BOX IS CHECKED, THE ESCROW AGENT SHALL RELEASE SUCH INFORMATION UNTIL IT
RECEIVES A CONTRARY WRITTEN INSTRUCTION FROM THE COMPANY.

 

With respect to securities issued outside of the United States, information
shall be released to issuers only if required by law or regulation of the
particular country in which the securities are located.

The Company agrees to disseminate in a timely manner any proxies or requests for
voting instructions, other proxy soliciting material, information statements,
and/or annual reports that it receives to any other beneficial owners.

 

(r) Information Sharing.  The Bank of New York Mellon Corporation is a global
financial organization that provides services to clients through its affiliates
and subsidiaries in multiple jurisdictions (the “BNY Mellon Group”).  The BNY
Mellon Group may centralize functions including audit, accounting, risk, legal,
compliance, sales, administration, product communication, relationship
management, storage, compilation and analysis of customer-related data, and
other functions (the “Centralized Functions”) in one or more affiliates,
subsidiaries and third-party service providers.  Notwithstanding anything
contained elsewhere in this Agreement, the Company consents to the disclosure of
and authorizes the Escrow Agent to disclose information regarding the Company to
the BNY Mellon Group and to its third-party service providers who are subject to
confidentiality obligations with respect to such information, in connection with
the Centralized Functions.  In addition, the BNY Mellon Group may aggregate the
Company’s data with other data collected and/or calculated by the BNY Mellon
Group and the BNY Mellon Group will own all such aggregated data, provided that
the BNY Mellon Group shall not distribute the aggregated data in a format that
identifies the Company or the Company’s data with the Company.  In addition, the
BNY Mellon Group may store the names and business addresses of the Company’s
employees on the systems or in the records of the BNY Mellon Group or its
service providers for purposes of the Centralized Functions, and the Company
consents and is authorized to consent to such storage and confirms that the
disclosure to and storage by the BNY Mellon Group of such information does not
violate any relevant data protection legislation.

 

14

 

 

(s) Authorized Persons. Each of the Company and the Trustee shall, on the date
of this Agreement, deliver to the other parties a certificate in the form of
Schedule I hereto as to the incumbency and specimen signature of at least two
(2) officers or other representatives of such party authorized to act for and
give and receive notices, requests and instructions on behalf of such party in
connection with this Agreement (each such officer or other representative, an
“Authorized Person”). From time to time, the Company or Trustee, as applicable,
may, by delivering to the other parties a revised certificate in the form of
Annex B, change the information previously given, but each of the parties hereto
shall be entitled to rely conclusively on the then-current schedule until
receipt of a superseding schedule.

 

[Signature pages follow]

  

15

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day first written above.

 



NORTHWEST BIOTHERAPEUTICS, INC.,
as Pledgor     By: /s/ Linda Powers     Name: Linda Powers     Title: Chief
Executive Officer     THE BANK OF NEW YORK MELLON,
as Trustee     By: /s/ Glenn McKeever     Name: Glenn McKeever     Title: Vice
President     THE BANK OF NEW YORK MELLON,
as Escrow Agent     By: /s/ Glenn McKeever     Name: Glenn McKeever     Title:
Vice President



 

[Signature Page to Pledge and Escrow Agreement]

 

 

16

 

 

EXHIBIT A

 

[Northwest Biotherapeutics Letterhead]

 

 [Date]

 

The Bank of New York Mellon

101 Barclay Street, Floor 7E

New York, NY 10286

 

ATTENTION: Corporate Trust Administration

 

  RE: Pledge and Escrow Agreement dated August 19, 2014 among Northwest
Biotherapeutics, Inc., The Bank of New York Mellon, as Trustee under the
Indenture and The Bank of New York Mellon, as Escrow Agent under the Pledge and
Escrow Agreement

 

Ladies and Gentlemen:

 

Reference is made to Section 2 of the Pledge and Escrow Agreement. The Company
hereby directs the Escrow Agent to purchase the securities described on Schedule
A, which securities constitute “Permitted Securities” under the Pledge and
Escrow Agreement. Payment and delivery with respect to the Permitted Securities
shall be on a simultaneous deliver-versus-payment settlement method.

 

The Company hereby certifies to the Escrow Agent (and for the benefit of the
Trustee under the Indenture), that any disbursement made by the Escrow Agent in
reliance on this direction is permitted by and complies with the Pledge and
Escrow Agreement.

 

  NORTHWEST BIOTHERAPEUTICS, INC.           Name   Title

 

    ACKNOWLEDGED AND AGREED:       THE BANK OF NEW YORK MELLON         Name  
Title  

 

Exh. A-1

 

17

 

 

Schedule A

 

Exh. A-2

 

18

 

 

EXHIBIT B

 

[Northwest Biotherapeutics Letterhead]

 

[Date]

 

The Bank of New York Mellon

101 Barclay Street, Floor 7E

New York, NY 10286

 

ATTENTION: Corporate Trust Administration

 

  RE: Pledge and Escrow Agreement dated August 19, 2014 among Northwest
Biotherapeutics, Inc., The Bank of New York Mellon, as Trustee under the
Indenture and The Bank of New York Mellon, as Escrow Agent under the Pledge and
Escrow Agreement

 

Ladies and Gentlemen:

 

Reference is made to Section 2 of the Pledge and Escrow Agreement. The Company
hereby directs the Escrow Agent to make the following disbursements:



          Section 4(b) (i)   $                                    Date of
Disbursement: Section 4(b) (ii)   $   Date of Disbursement: Section 4(c)   $  
Date of Disbursement:

 

The Company hereby certifies to the Escrow Agent (and for the benefit of the
Trustee under the Indenture), that any disbursement made by the Escrow Agent in
reliance on this direction is permitted by and complies with the Pledge and
Escrow Agreement.

 

  NORTHWEST BIOTHERAPEUTICS, INC.           Name   Title

 

19

 

 

ANNEX A

 

[FEE SCHEDULE] 

 



20

 

 

ANNEX B

 

Schedule I

 

Authorized Officers of Company

 

Name   Signature   Phone Number                                        

 

Authorized Officers of Trustee

 

Name   Signature   Phone Number                                        

 

21

